MEMORANDUM OPINION
                                         No. 04-10-00883-CV

                                ARCHDIOCESE OF OMAHA, et al.,
                                         Appellant

                                                  v.

                                              John DOE I,
                                                Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-05994
                               Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 13, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to the appellee, John Doe I (a pseudonym), who has not opposed the motion. Therefore,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                   PER CURIAM